Title: To Thomas Jefferson from George Wythe, 24 July 1792
From: Wythe, George
To: Jefferson, Thomas



G. Wythe to Mr. Jefferson
Richmond, 24th of july, 1792.

I wish, my dear sir, to refer the whole business of the seal to your judgment; and if the cost excede the general assembly’s allowance  so much as twenty pounds, will advance the money, although they may refuse to reimburse it. My best wishes ever attend you and your connections.
A seal of a small size seems most convenient; but I know not the fit size to admit a proper exhibition of the figures.
